Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.451 Page 1 of 21



                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

----------------------------------- X
MELISSA BUCK; CHAD BUCK; SHAMBER                   :
FLORE; ST. VINCENT CATHOLIC                        :
CHARITIES,                                         :
                                                   :
                         Plaintiffs,               :
                                                          No. 1:19-cv-00286-RJJ-PJG
                                                   :
              v.                                   :
                                                         HON. ROBERT J. JONKER
                                                   :
ROBERT GORDON, in his official capacity as         :
                                                          BRIEF IN SUPPORT OF
the Director of the Michigan Department of         :
                                                         MOTION TO INTERVENE
Health and Human Services; HERMAN                  :
MCCALL, in his official capacity as the            :
                                                       ORAL ARGUMENT REQUESTED
Executive Director of the Michigan Children’s      :
Services Agency; DANA NESSEL, in her               :
                                                       EXPEDITED CONSIDERATION
official capacity as Attorney General of           :
                                                              REQUESTED
Michigan; ALEX AZAR, in his official capacity      :
as the Secretary of the United States Department   :
of Health and Human Services; UNITED               :
STATES DEPARTMENT OF HEALTH AND                    :
HUMAN SERVICES,                                    :
                                                   :
                         Defendants.               :
----------------------------------- X
 Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.452 Page 2 of 21



                                                   TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .....................................................................................................1

BACKGROUND .............................................................................................................................2

LEGAL STANDARD ......................................................................................................................6

ARGUMENT ...................................................................................................................................6

I.        THE DUMONTS ARE ENTITLED TO INTERVENTION AS OF RIGHT .....................6

          A.         The Dumonts’ Motion Is Timely .............................................................................6

          B.         The Dumonts Have a Substantial Legal Interest in the Action ................................7

          C.         The Dumonts’ Interests May Be Impaired Without Intervention ..........................11

          D.         No Other Party Adequately Represents the Dumonts’ Interests ............................12

II.       IN THE ALTERNATIVE, THE COURT SHOULD EXERCISE ITS
          DISCRETION TO ALLOW PERMISSIVE INTERVENTION .......................................13

CONCLUSION ..............................................................................................................................15
 Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.453 Page 3 of 21



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Blount-Hill v. Bd. of Educ. of Ohio,
   195 F. App’x 482 (6th Cir. 2006) ..............................................................................................9

Bradley v. Milliken,
   828 F.2d 1186 (6th Cir. 1987) .................................................................................................13

City of St. Louis v. Velsicol Chemical Corp.,
    708 F. Supp. 2d 632 (E.D. Mich. 2010) .....................................................................................8

Coalition to Defend Affirmative Action v. Granholm,
   240 F.R.D. 368 (E.D. Mich. 2006) ..........................................................................................10

Dumont v. Lyon,
  341 F. Supp. 3d 706 (E.D. Mich. 2018) .............................................................................2, 3, 9

Fulton v. City of Phila.,
   --F.3d--, 2019 WL 1758355 (3d Cir. 2019) .............................................................................12

Grutter v. Bollinger,
   188 F.3d 394 (6th Cir. 1999) ...................................................................................6, 10, 12, 13

Jansen v. City of Cincinnati,
   904 F.2d 336 (6th Cir. 1990) ...........................................................................................7, 8, 11

Linton v. Comm’r of Health and Env’t., State of Tenn.,
    973 F.2d 1311 (6th Cir. 1992) .........................................................................................7, 8, 11

Meriwether v. Trs. of Shawnee State Univ.,
   2019 WL 2052110 (S.D. Ohio 2019).......................................................................................13

Mich. State AFL-CIO v. Miller,
   103 F.3d 1240 (6th Cir. 1997) .......................................................................................7, 11, 12

Ne. Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of Jacksonville,
    508 U.S. 656 (1993) .................................................................................................................10

Purnell v. City of Akron,
   925 F.2d 941 (6th Cir. 1991) ...............................................................................................6, 13

Trbovich v. United Mine Workers of Am.,
   404 U.S. 528 (1972) .................................................................................................................12



                                                                   -ii-
 Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.454 Page 4 of 21



Usery v. Brandel,
   87 F.R.D. 670 (W.D. Mich. 1980) ...........................................................................................10

Other Authorities

Fed. R. Civ. P. 24 .............................................................................................................6, 7, 12, 13

Fed. R. Civ. P. 41 .........................................................................................................................1, 5




                                                                     -iii-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.455 Page 5 of 21



                 CONCISE STATEMENT OF REASONS
      SUPPORTING PROPOSED INTERVENOR DEFENDANTS’ POSITION

           The Dumonts satisfy all four requirements for intervention as of
           right. Fed. R. Civ. P. 24(a)(2). First, the Motion is timely because
           it is filed at the very early stages of this action (the “Action”).
           Second, the Dumonts have a substantial legal interest in the subject
           matter of the case because the Complaint directly challenges the
           Dumont’s prior litigation, Dumont et al. v. Gordon et al., 2:17-cv-
           13080-PDB-EAS (E.D. Mich. 2019). Third, the Dumonts’ interest
           may be impaired in the absence of intervention because this Action
           directly challenges the enforceability of the Dumont Settlement
           Agreement, through which the Dumonts agreed to dismiss their
           claims against the State of Michigan with prejudice in return for a
           commitment to enforce the non-discrimination provision in child
           placing agency contracts. And finally, no party currently before
           the Court can adequately represent the Dumonts’ interest because,
           although Defendants also seek to preserve the Settlement
           Agreement and defend the State’s position reflected in the
           Settlement Agreement, Defendants are unlikely to assert all the
           defenses the Dumonts intend to assert.

           Alternatively, this Court should exercise discretion to allow
           permissive intervention. Fed. R. Civ. P. 24(b)(1). Both Plaintiffs
           and the Dumonts raise claims or defenses related to whether the
           First, Fifth and Fourteenth Amendments to the U.S. Constitution
           require the State to permit state-contracted child placing agencies
           to violate the contracts’ non-discrimination requirement that
           includes sexual orientation.
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.456 Page 6 of 21



                                PRELIMINARY STATEMENT

               By their complaint, Plaintiffs seek to challenge Dumont v. Gordon, 2:17-cv-

13080-PDB-EAS (E.D. Mich.) (“Dumont”), undo the relief obtained by Kristy and Dana Dumont

(“the Dumonts”) in the settlement of their claims, and force the State of Michigan to abandon the

commitments it made in Dumont to prohibit state-contracted, taxpayer-funded child placing

agencies (“CPAs”) from discriminating against and excluding prospective foster and adoptive

families headed by same-sex couples.

               The core legal issues raised in this Action were asserted in Dumont, in which

St. Vincent Catholic Charities (“STVCC”), Melissa Buck, Chad Buck, and Shamber Flore

(collectively, the “Buck Plaintiffs”) intervened as defendants, raising the identical constitutional

arguments they now raise in this case. After denial of the State’s and the Buck Plaintiffs’

motions to dismiss, the State ultimately agreed to settle with the Dumonts and their co-plaintiffs

and, in so doing, agreed to enforce the non-discrimination provisions in its CPA contracts and

take corrective action against CPAs that failed to comply with those provisions. The Dumont

court then dismissed the case “pursuant to the terms of the Settlement Agreement.” Dumont,

ECF No. 83 at PageID.1469; see also Fed. R. Civ. P. 41(a)(2) (“[A]n action may be dismissed at

the plaintiff’s request only by a court order, on terms that the court considers proper.”). That

settlement meant that the Dumonts could pursue their goal of adopting a child out of foster care

in Michigan without being denied access to the same array of CPAs that are available to

heterosexual couples and without being subjected to the stigma of discrimination. Rather than

take any of the procedural avenues available to them in Dumont to challenge the State’s

agreement to enforce the non-discrimination provisions in its CPA contracts, the Buck Plaintiffs

instead filed this new suit as a collateral attack on the Settlement Agreement, which, if

successful, would deprive the Dumonts of the benefit of their bargain with the State.
    Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.457 Page 7 of 21



               Because the Dumonts meet all prongs of the Sixth Circuit’s inquiry for

intervention as of right—(1) a timely motion; (2) a substantial legal interest that will be

impaired; and (3) inadequate representation from the parties before the Court—and, in the

alternative, for permissive intervention, they should be allowed to intervene in this Action to

protect their interest in the State’s enforcement of the non-discrimination provision in all of its

CPA contracts.

                                        BACKGROUND

               In 2016 and 2017, Kristy and Dana Dumont contacted two state-contracted CPAs,

STVCC and Bethany Christian Services, to inquire about adopting a child from foster care and

were turned away because the agencies stated that they “do[] not work with same-sex couples.”

Dumont, ECF No. 1 at PageID.16-17. On September 20, 2017, the Dumonts, along with Erin

and Rebecca Busk-Sutton (collectively the “Dumont Plaintiffs”),1 filed a complaint against Nick

Lyon, in his official capacity as the Director of the Michigan Department of Health and Human

Services (“MDHHS”), and Herman McCall, in his official capacity as the Executive Director of

the Michigan Children’s Services Agency (collectively the “Dumont State Defendants”), in the

Eastern District of Michigan, challenging the State’s practice of permitting state-contracted and

taxpayer-funded CPAs to use religious criteria to exclude same-sex couples from fostering or

adopting children in the foster care system. See generally id. The case was assigned to the

Honorable Paul D. Borman. The Dumont Plaintiffs claimed that delegating the public function

of providing foster care services to a religious organization and then authorizing the organization

to exclude participants based on religious criteria violated the Establishment Clause. Id. at


1
       The claims of another Plaintiff, Jennifer Ludolph, who claimed only taxpayer standing,
were dismissed. Dumont v. Lyon, 341 F. Supp. 3d 706, 714 (E.D. Mich. 2018). None of the
other Dumont Plaintiffs are currently moving to intervene alongside the Dumonts.


                                                -2-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.458 Page 8 of 21



PageID.1–4.    The Dumont Plaintiffs further claimed that discrimination based on sexual

orientation in this government program violated the Equal Protection Clause because it furthered

no legitimate government interest and, to the contrary, undermined the State’s interest in finding

families for children by reducing their placement options.

               The Buck Plaintiffs, represented by the same counsel as in this Action, moved for

leave to intervene in Dumont. Dumont, ECF No. 18. The Dumont Plaintiffs did not oppose the

motion with respect to STVCC, acknowledging that STVCC’s contracts with the DHHS were at

issue. Dumont, ECF No. 21. Following oral argument on the motion with respect to Melissa

Buck, Chad Buck and Shamber Flore, the Dumont court granted the motion to intervene in its

entirety. Dumont, ECF Nos. 33 & 34.

               The Dumont State Defendants and the Buck Plaintiffs both moved to dismiss the

Dumont complaint. Dumont ECF Nos. 16 & 19. The Buck Plaintiffs’ motion asserted (as does

their complaint here) that the court could not constitutionally grant the relief sought by the

Dumont Plaintiffs because it would violate STVCC’s free exercise and free speech rights.

Following oral argument, the Dumont court denied the motions to dismiss the Dumont Plaintiffs’

constitutional claims, holding that their allegations that the State authorized state-contracted,

taxpayer-funded agencies to use religious criteria to exclude same-sex couples stated claims

under the Establishment and Equal Protection Clauses of the U.S. Constitution. Dumont v. Lyon,

341 F. Supp. 3d 706, 714 (E.D. Mich. 2018); see also id. at 740, 743 (holding that the allegations

of the complaint “surely ‘implicate’ the Establishment Clause and plausibly suggest ‘excessive

entanglement’” and that the Dumont Plaintiffs were “entitled to an opportunity to conduct

discovery to support their claim that the State’s practice of continuing to contract with faith-

based agencies that . . . turn away same-sex couples lacks a rational basis”). The court was also



                                               -3-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.459 Page 9 of 21



“unconvinced” that STVCC could “prevail on a claim that prohibiting the State from allowing

the use of religious criteria by those private agencies hired to do the State’s work would violate

St. Vincent’s Free Exercise or Free Speech rights.” Id. at 749.

                Following denial of the motions to dismiss, the parties, including the Buck

Plaintiffs, engaged in substantial discovery. This included the exchange of written discovery

(including 37 interrogatories and 28 requests for admission propounded by the Buck Plaintiffs)

and document production (totaling over 66,600 pages produced by the parties), through which it

was revealed, inter alia, that:

               MDHHS requires CPAs to provide services including recruitment, orientation and
                training of prospective families pursuant to their CPA contracts (ECF No. 1-7 at
                PageID.124);

               It is MDHHS’ position that CPAs under contract with MDHHS must work with
                all prospective foster or adoptive parents who need or seek such services (ECF
                No. 1-4 at PageID.94-95);

               MDHHS had determined, through special investigation, that two CPAs had
                policies of not accepting same-sex couples, and had taken corrective action
                against them (ECF No. 1-4 at PageID.88-90);

               MDHHS had initiated investigations, still in process, against STVCC and two
                branches of Bethany Christian Services for alleged anti-discrimination policy
                violations as a result of the allegations in the Dumont complaint (Id.; see also
                ECF No. 6-16 at PageID.379).

Before depositions and the briefing of dispositive motions, the Dumont Plaintiffs and the Dumont

State Defendants began settlement discussions and jointly moved on January 23, 2019 to stay

proceedings, alerting the Buck Plaintiffs that the purpose of the motion to stay was to allow for

settlement discussions. Dumont, ECF No. 74. The Dumont court entered orders staying the case

for 60 days to facilitate settlement. Dumont, ECF Nos. 76 & 81. On March 22, 2019, shortly

before expiration of the stay, the Dumont Plaintiffs and Defendants Robert Gordon, in his official

capacity as Director of MDHHS, and Jennifer Wrayno, in her official capacity as Acting


                                               -4-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.460 Page 10 of 21



Executive Director of the Michigan Children’s Agency, entered into a settlement agreement (the

“Settlement Agreement”) to resolve the Dumont Plaintiffs’ claims. Dumont, ECF No. 82.

                Pursuant to the Settlement Agreement, the Dumont State Defendants agreed,

among other things, to continue including a non-discrimination provision in their CPA contracts

that prohibits discrimination “against any individual or group because of race, sex, religion, age,

national origin, color, height, weight, marital status, gender identity or expression, sexual

orientation, political beliefs, or disability.”    Dumont, ECF No. 82 at PageID.1444.          The

Settlement Agreement made clear that “turning away or referring to another contracted CPA an

otherwise potentially qualified LGBTQ individual or same-sex couple that may be a suitable

foster or adoptive family for any child accepted by the CPA for services under a [state contract]”

violates the non-discrimination provision. Id. at PageID.1445. The Dumont State Defendants

also agreed to enforce the settlement provisions against state-contracted CPAs that MDHHS

determines are in violation of or are unwilling to comply with the non-discrimination obligations

up to and including termination of such contracts. Id. at PageID.1445–46. In exchange, the

Dumont Plaintiffs agreed to dismiss their claims against the Dumont State Defendants with

prejudice.

                Upon entering into the Settlement Agreement, the Dumont Plaintiffs and the

Dumont State Defendants filed a stipulation of voluntary dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(2). Dumont, ECF No. 82. The court dismissed the Dumont case “pursuant

to the terms of the Settlement Agreement.” Dumont, ECF No. 83 at PageID.1469. The Buck

Plaintiffs took no action whatsoever with respect to the Settlement Agreement before the

Dumont court.




                                                  -5-
     Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.461 Page 11 of 21



                                        LEGAL STANDARD

                 Intervention should be granted as of right where a proposed intervenor “claims an

  interest relating to the property or transaction that is the subject of the action, and is so situated

  that disposing of the action may as a practical matter impair or impede the movant’s ability to

  protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

  24(a)(2). Thus, to intervene as a matter of right, proposed intervenors must establish: “(1) that

  the motion to intervene was timely; (2) that they have a substantial legal interest in the subject

  matter of the case; (3) that their ability to protect that interest may be impaired in the absence of

  intervention; and (4) that the parties already before the court may not adequately represent their

  interest.” Grutter v. Bollinger, 188 F.3d 394, 397–98 (6th Cir. 1999).

                 The court may also permit a party to intervene where she “has a claim or defense

  that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B);

  see also Purnell v. City of Akron, 925 F.2d 941, 950 (6th Cir. 1991) (“Rule 24(b) grants the

  district court discretionary power to permit intervention if the motion is timely, and if the

  applicant’s claim or defense and the main action have a question of law or fact in common.”)

  (internal citation and punctuation omitted).        The court must also “consider whether the

  intervention will unduly delay or prejudice the adjudication of the rights of the original parties.”

  Id. at 951 (internal citation omitted); Fed. R. Civ. P. 24(b)(1)(B).

                                             ARGUMENT

I.        THE DUMONTS ARE ENTITLED TO INTERVENTION AS OF RIGHT.

          A.     The Dumonts’ Motion Is Timely.

                 The Motion is timely filed because it is now only the start of this Action. In

  assessing timeliness under Rule 24, the court must consider:




                                                   -6-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.462 Page 12 of 21



               (a) the point to which the suit has progressed; (b) the purpose for
               which intervention is sought; (c) the length of time preceding the
               application during which the applicant knew or reasonably should
               have known of its interest in the case; (d) prejudice to the original
               parties due to the failure of the applicant to apply promptly for
               intervention upon acquiring the knowledge of its interest; and
               (e) any unusual circumstances of the case.

Linton v. Comm’r of Health and Env’t., State of Tenn., 973 F.2d 1311, 1317 (6th Cir. 1992). In

Mich. State AFL-CIO v. Miller, a motion to intervene was held “timely as a matter of law” where

it was filed when “the case was obviously in its initial stage.” 103 F.3d 1240, 1245 (6th Cir.

1997). Here, the Motion was filed within a month of the Complaint and before any party has

responded to the Complaint or the motion for preliminary injunction. This clearly satisfies the

timeliness requirement.

       B.      The Dumonts Have a Substantial Legal Interest in the Action.

               The Sixth Circuit “has opted for a rather expansive notion of the interest sufficient

to invoke intervention of right, ” and has held that any “close cases should be resolved in favor

of recognizing an interest under Rule 24(a).” Miller, 103 F.3d at 1245, 1247. The Buck

Plaintiffs seek to force the State, in violation of its obligations under the Settlement Agreement,

to contract with organizations like STVCC that discriminate in the provision of adoption and

foster care services.   The Dumonts have a substantial interest in this Action for at least three

reasons. First, the Dumonts have an interest in protecting the hard-fought Settlement Agreement

they obtained in exchange for the dismissal of their constitutional claims. Second, the relief the

Buck Plaintiffs seek would vitiate the Dumonts’ contractual rights under the Settlement

Agreement. Third, the relief the Buck Plaintiffs seek would mean that the Dumonts would be

subjected to the practical and stigmatic injuries of having to pursue their desire to adopt a child

from foster care in a system in which agencies may discriminate against them.



                                                -7-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.463 Page 13 of 21



               First, a party has a substantial interest warranting intervention as of right where,

as here, the proposed intervenor is party to a court-endorsed settlement agreement that is directly

challenged in a separate litigation. See Jansen v. City of Cincinnati, 904 F.2d 336, 342 (6th Cir.

1990) (granting motion to intervene where “[t]he proposed intervenors . . . are parties to the

consent decree challenged in this action”) (emphasis in original).         The Jansen v. City of

Cincinnati case dealt with a collateral challenge by a group of white firefighters to a consent

decree regarding race-based employment practices entered into by the City of Cincinnati and a

group of black firefighters. The black firefighters moved to intervene in the white firefighters’

case to defend the consent decree. The Sixth Circuit held that the black firefighters had a

“significant legal interest in the subject matter of the litigation” where they were “parties to [a]

consent decree challenged in” the pending action and where “[a]t stake in this litigation is the

proposed intervenors’ interest in continuing” the mandates of the consent decree. Id. at 341–42;

see also City of St. Louis v. Velsicol Chemical Corp., 708 F. Supp. 2d 632, 669 (E.D. Mich.

2010) (granting motion by United States to intervene as of right in suit brought by City of St.

Louis against trustees challenging certain trusts established pursuant to settlement agreement to

which United States was party). As in Jansen, where the white firefighters’ lawsuit sought to

undo the affirmative action program established by the City’s consent decree, here, the Buck

Plaintiffs seek to undo the Settlement Agreement and the State’s commitment to enforcing the

non-discrimination provision in its CPA contracts. The Dumonts, like the intervenors in Jansen,

have a substantial interest in protecting the relief secured through adversarial negotiations with

the State.

               Second, the relief the Buck Plaintiffs seek would, if granted, infringe on the

Dumonts’ existing contractual rights.      The Sixth Circuit has recognized that a proposed



                                                -8-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.464 Page 14 of 21



intervenor has a sufficient legal interest for intervention where the resolution of a litigation

would directly impair her contractual rights. See, e.g., Linton, 973 F.2d at 1319 (reversing

district court denial of motion by nursing homes to intervene as of right in suit brought by

medical patients against state agency administering Medicare program because the district court

“failed to recognize the alleged impairment of the movants’ contractual and statutory rights”);

Dumont, ECF No. 34 at PageID.783 (“[T]his action directly involves [proposed intervenors’]

ability to continue to use religious criteria when performing child welfare services for the State

of Michigan” pursuant to its contracts.); cf. Blount-Hill v. Bd. of Educ. of Ohio, 195 F. App’x

482, 486 (6th Cir. 2006) (affirming denial of motion to intervene where proposed intervenor was

“not a party to any challenged contract nor [was] it directly targeted by plaintiffs’ complaint”).

Over more than two months, and after substantial discovery and motion practice, the Dumonts

negotiated the terms of the Settlement Agreement, which requires that MDHHS contractors

abide by the non-discrimination provision of their CPA contracts and provides for specific

performance if MDHHS fails to include, investigate or enforce the non-discrimination provision,

up to and including termination of such contracts. (See Dumont, ECF No. 82.) If the Buck

Plaintiffs succeed in prohibiting Defendants from cancelling or not renewing STVCC’s foster

care and adoption contracts despite their continued discrimination (Compl., ECF No. 1 at

PageID.51-52), they will render the Settlement Agreement a nullity and eliminate the entire

benefit of the Dumonts’ bargain with the Dumont State Defendants.

               Third, the relief the Buck Plaintiffs seek here—the right to obtain State funding to

provide public child welfare services and then employ religious eligibility criteria to exclude

qualified same-sex couples—is precisely what was challenged in Dumont. In considering the

Dumonts’ allegations, the Dumont court determined that the State’s practice of permitting such



                                               -9-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.465 Page 15 of 21



conduct constitutes a cognizable injury-in-fact. Dumont , 341 F. Supp. 3d at 720–22 (holding the

Dumont Plaintiffs alleged stigmatic and practical “barrier” injuries-in-fact for Establishment and

Equal Protection Clause claims because they “personally encountered the unequal treatment

about which they complain through that act of being turned away as prospective adoptive

parents” and faced unequal treatment “as a result of being turned away based upon their status as

a same-sex couple” making “it more difficult for [same-sex couples to adopt] than it is for

[heterosexual couples]”) (quoting Ne. Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of

Jacksonville, 508 U.S. 656, 666 (1993)) (alterations in original). The Dumonts received the

relief they sought in the Settlement Agreement. The Buck Plaintiffs seek to undo that. The

practical effect would expose the Dumonts to unconstitutional “unequal treatment” and thus

further practical and stigmatic injury.

               The Dumonts’ substantial interest in avoiding the injury that would result from

the relief sought by the Buck Plaintiffs is well-recognized. Usery v. Brandel, 87 F.R.D. 670, 676

(W.D. Mich. 1980) (“It is well-established that an applicant has ‘a significant protectable

interest’ in rights which may be affected by interpretation in a pending case”). For example, in

Grutter v. Bollinger, the Sixth Circuit found that prospective minority applicants to the

University of Michigan had a “direct, substantial, and compelling” legal interest to support

intervention as of right in a lawsuit brought by white applicants challenging the University’s

race-conscious admissions policy, where the proposed intervenors’ “interest in gaining

admission to the University” could be impacted if the University were ordered to stop

considering race as a factor in admissions. 188 F.3d 394, 399 (6th Cir. 1999); see also Coalition

to Defend Affirmative Action v. Granholm, 240 F.R.D. 368, 371, 375 (E.D. Mich. 2006)

(granting motion to intervene by white prospective applicant to University in lawsuit challenging



                                              -10-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.466 Page 16 of 21



state constitutional amendment barring “the use of race, sex, color, ethnicity, or national origin to

promote diversity in public hiring, contracting and university admission decisions” because “if

the present plaintiffs are successful in obtaining a ruling that the constitutional amendment is

invalid, Russell’s changes of gaining admission . . . may be diminished”). Here, the Dumonts

have a “direct, substantial, and compelling” legal interest in the resolution of the Buck Plaintiffs’

claims; it was the State’s practice of allowing STVCC’s discriminatory conduct that gave rise to

the Dumonts’ constitutional injuries in the first place.

       C.      The Dumonts’ Interests May Be Impaired Without Intervention.

               The Dumonts meet the “minimal” burden to show that “impairment of [their]

substantial legal interest is possible if intervention is denied.” Miller, 103 F.3d at 1247 (internal

citation omitted). “[P]otential stare decisis effects can be a sufficient basis for finding an

impairment of interest.” Id. (citing Linton, 973 F.2d at 1319). Here, the Dumonts’ substantial

legal interests in preserving their Settlement Agreement and avoiding further constitutional

injury may be impaired without intervention because the Buck Plaintiffs challenge the Settlement

Agreement and would leave the Dumonts, who have dismissed their claims in exchange for a

settlement that provided them the relief they sought, without recourse.

               Jansen is directly on point. There, the Sixth Circuit found that “disposition of the

present action without the proposed intervenors would indeed impair or impede their ability to

protect their rights guaranteed under the consent decree” because the resolution of the pending

litigation could leave the defendant “with obligations to the proposed intervenors under the

consent decree that are inconsistent with its obligations to plaintiffs” and any finding about the

consent decree would bind the proposed intervenors “in any subsequent enforcement action.”

904 F.2d at 342. Likewise, here, adjudication of the Buck Plaintiffs’ claims could preclude the

Dumonts from enforcing the Settlement Agreement if the Buck Plaintiffs prevail on their claims

                                                -11-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.467 Page 17 of 21



that the Constitution gives them the right to obtain a government contract to perform public child

welfare services and use religious eligibility criteria when performing those services to turn away

qualified families on the basis of their sexual orientation. The Dumonts have a right to intervene

in this case to protect the Settlement Agreement and defend against an inconsistent resolution in

this Court of the constitutionality of the State’s practice with respect to its adoption and foster

care contracts.

       D.         No Other Party Adequately Represents the Dumonts’ Interests.

                  Finally, the Dumonts are entitled to intervene as of right because no current party

adequately represents their interests. In assessing the final prong under Rule 24(a)(2), the Sixth

Circuit has explained that “proposed intervenors are ‘not required to show that representation

will in fact be inadequate.’” Grutter, 188 F.3d at 400 (quoting Miller, 103 F.3d at 1247).

Instead, a proposed intervenor need only show that representation may be inadequate, including

by showing “that the existing party who purports to seek the same outcome will not make all of

the prospective intervenor’s arguments.” Id. The burden of showing inadequate representation

“should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538

n.10 (1972).

                  While the existing Defendants may seek the same relief as the Dumonts and may

make some of the arguments that the Dumonts would make,2 based on the parties’ positions in

the Dumont action, the Dumonts anticipate that they will assert different arguments than the


2
        For example, both may argue that there is nothing in the Free Exercise or Free Speech
Clauses that entitles a private organization to force the government to offer it a contract to
perform a government service even though it is unwilling to comply with the contract’s terms.
See Fulton v. City of Phila., --F.3d--, 2019 WL 1758355, at *11, *14 (3d Cir. 2019) (no
reasonable likelihood of success on claim that enforcing non-discrimination policy in public
foster care contracts violates free exercise or free speech rights of agencies that have religious
objection to complying).


                                                 -12-
      Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.468 Page 18 of 21



   Defendants in defense of the State’s practice of enforcing the non-discrimination provision in its

   adoption and foster care contracts with CPAs. For example, the Dumonts will argue that

   allowing state-contracted, taxpayer-funded CPAs to exclude same-sex couples based on religious

   grounds—the relief requested by the Buck Plaintiffs—would violate the Establishment and Equal

   Protection Clauses.3 When the Dumont Plaintiffs made these very arguments in Dumont, the

   State Defendants did not concur; rather, they moved to dismiss and argued against them. See

   Grutter, 188 F.3d at 401 (“The proposed intervenors . . . have presented legitimate and

   reasonable concerns about whether the University will present particular defenses of the

   contested race-conscious admissions policies.”); Meriwether v. Trs. of Shawnee State Univ.,

   2019 WL 2052110, at *12 (S.D. Ohio May 9, 2019) (no adequate representation where proposed

   intervenors “articulated specific and reasonable concerns that [defendant] will not present their

   relevant defenses under Title IX, the Equal Protection Clause, and other anti-discrimination

   laws”).

II.          IN THE ALTERNATIVE, THE COURT SHOULD EXERCISE ITS DISCRETION
             TO ALLOW PERMISSIVE INTERVENTION.

                  Should the Court determine that the Dumonts are not entitled to intervene as of

   right, we respectfully request that the Court exercise discretion pursuant to Rule 24(b)(1) and

   grant permissive intervention.    Permissive intervention is appropriate where a prospective

   intervenor’s claim or defense shares with the pending litigation “a common question of law or

   fact,” Fed. R. Civ. P. 24(b)(1), and where intervention will not “unduly delay or prejudice the

   adjudication of the rights of the original parties.” Purnell, 925 F.2d at 951 (quoting Bradley v.

   Milliken, 828 F.2d 1186, 1193–94 (6th Cir. 1987)). In this case, for the reasons stated above and


   3
           The Dumonts also intend to assert heightened equal protection scrutiny for discrimination
   against married same-sex couples, a position the State Defendants contested in Dumont.


                                                 -13-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.469 Page 19 of 21



in the Proposed Answer, both Plaintiffs and the Dumonts raise claims or defenses related to

whether the First, Fifth and Fourteenth Amendments to the U.S. Constitution require the State to

permit state-contracted CPAs to violate the contracts’ non-discrimination requirement that

includes sexual orientation. Indeed, it has apparently been the Buck Plaintiffs’ position since

they intervened in Dumont that their asserted rights directly impact those of the Dumonts.

Dumont, ECF Nos. 18; 33 & 34; Compl. at PageID.29-32. Granting the Dumonts’ motion to

intervene will not result in delay or undue prejudice because the case is in its very early stages.




                                                -14-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.470 Page 20 of 21



                                       CONCLUSION

              For the reasons set forth above, we respectfully ask that the Court grant the

Dumonts’ motion to intervene in this Action.


Dated: May 21, 2019
                                                  Respectfully submitted,

                                                  /s/ Daniel S. Korobkin

Jay Kaplan (P38197)                               Leslie Cooper*
Daniel S. Korobkin (P72842)                       American Civil Liberties Union Foundation
American Civil Liberties Union                    125 Broad Street, 18th Floor
  Fund of Michigan                                New York, NY 10004
2966 Woodward Avenue                              Telephone: (212) 549-2633
Detroit, MI 48201                                 lcooper@aclu.org
Telephone: (313) 578-6823
jkaplan@aclumich.org
dkorobkin@aclumich.org

Daniel Mach                                       Garrard R. Beeney
American Civil Liberties Union Foundation         Ann-Elizabeth Ostrager*
915 15th Street NW                                Leila R. Siddiky*
Washington, DC 20005                              Jason W. Schnier*
Telephone: (202) 675-2330                         SULLIVAN & CROMWELL LLP
dmach@aclu.org                                    125 Broad Street
                                                  New York, NY 10004-2498
                                                  Telephone: (212) 558-4000
                                                  beeneyg@sullcrom.com
                                                  ostragerae@sullcrom.com
                                                  siddikyl@sullcrom.com
                                                  schnierj@sullcrom.com

                                                  Counsel for [Proposed] Intervenor Defendants
                                                  *Application for admission forthcoming




                                               -15-
Case 1:19-cv-00286-RJJ-PJG ECF No. 19 filed 05/21/19 PageID.471 Page 21 of 21



                           CERTIFICATE OF COMPLIANCE

       This brief complies with the word limit of W.D. Mich. LCivR 7.3(b)(i) because,
excluding the parts exempted by W.D. Mich. LCivR 7.3(b)(i), it contains 4,290 words. The
word count was generated using Microsoft Word 2010.


                                               /s/ Daniel S. Korobkin

Jay Kaplan (P38197)                            Leslie Cooper*
Daniel S. Korobkin (P72842)                    American Civil Liberties Union Foundation
American Civil Liberties Union                 125 Broad Street, 18th Floor
  Fund of Michigan                             New York, NY 10004
2966 Woodward Avenue                           Telephone: (212) 549-2633
Detroit, MI 48201                              lcooper@aclu.org
Telephone: (313) 578-6823
jkaplan@aclumich.org
dkorobkin@aclumich.org

Daniel Mach                                    Garrard R. Beeney
American Civil Liberties Union Foundation      Ann-Elizabeth Ostrager*
915 15th Street NW                             Leila R. Siddiky*
Washington, DC 20005                           Jason W. Schnier*
Telephone: (202) 675-2330                      SULLIVAN & CROMWELL LLP
dmach@aclu.org                                 125 Broad Street
                                               New York, NY 10004-2498
                                               Telephone: (212) 558-4000
                                               beeneyg@sullcrom.com
                                               ostragerae@sullcrom.com
                                               siddikyl@sullcrom.com
                                               schnierj@sullcrom.com

                                               Counsel for [Proposed] Intervenor Defendants
                                               *Application for admission forthcoming
